ACCEPTED
                                                                                                      03-14-00765-CV
                                                                                                              3821571
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                1/20/2015 10:35:37 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                           NO. 03–14–00765–CV
                                  IN THE COURT OF APPEALS
                                                                     FILED IN
                              FOR THE THIRD DISTRICT OF TEXAS 3rd COURT OF APPEALS
                                          AT AUSTIN                AUSTIN, TEXAS
                                                                             1/20/2015 10:35:37 AM
                                                                                JEFFREY D. KYLE
                                         NANCY JO RODRIGUEZ                           Clerk

                                               APPELLANT,
                                                     V.
        THE WALGREEN COMPANY AND SARA ELIZABETH MCGUIRE
                                               APPELLEES.

                                   On Appeal from the 419th District Court
                                          Travis County, Texas

          NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEES


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

         Please take notice that Judith R. Blakeway of Strasburger & Price, LLP, is

entering an appearance as appellate counsel for Appellees The Walgreen Company

and Sara Elizabeth McGuire. Please include Ms. Blakeway on all future

correspondence and court notices, as well as copies of all other communications

from the Court and from other counsel. Ms. Cynthia Grimes will also continue to

serve as appellate counsel for Appellees. Notice of this designation has been

provided to all parties.




1740416.1/SPSA/87282/0138/012015
                                   Respectfully submitted,

                                    /s/ Judith R. Blakeway
                                   CYNTHIA DAY GRIMES
                                   State Bar No. 11436600
                                   Cynthia.Grimes@strasburger.com
                                   JUDITH R. BLAKEWAY
                                   State Bar No. 02434400
                                   STRASBURGER & PRICE, LLP
                                   2301 Broadway
                                   San Antonio, Texas 78215
                                   (210) 250-6004 Telephone
                                   (210) 258-2706 Facsimile
                                   judith.blakeway@strasburger.com

                                   ATTORNEYS FOR APPELLEES
                                   THE WALGREEN COMPANY AND
                                   SARA ELIZABETH MCGUIRE




1740416.1/SPSA/87282/0138/012015
                                   CERTIFICATE OF SERVICE

         Pursuant to E-Filing Standing Order, I certify that on January 20, 2015, I

electronically filed the foregoing with the Clerk of Court using the

EFile.TXCourts.gov electronic filing system which will send notification of such

filing to the following:

    Lannie Todd Kelly
    State Bar No. 24035049
    THE CARLSON LAW FIRM, P.C.
    11606 N. IH–35
    Austin, TX 78753
    Telephone: (512) 346–5688
    Facsimile: (512) 719–4362
    tkelly@carlsonattorneys.com
           Attorneys for Appellant Nancy Jo Rodriguez

                                                /s/ Judith R. Blakeway
                                                JUDITH R. BLAKEWAY




1740416.1/SPSA/87282/0138/012015